DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 13, 2021.  These drawings are unacceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate "low threshold enhancement mode device", "enhancement mode device" and "anti-parallel transistor configured as diode". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed March 13, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no page 31, lines 14-35 and page 32, lines 1-7 (Note: the original specification (i.e. claim 1) discloses that each III-nitride semiconductor based heterojunction power device are formed by two (heterojunction) transistors).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 3, 4 and 18 are objected to because of the following informalities: Inconsistent terminology. "the at least …" should read "at least the …" (claim 3, lines 6-7; and claim 18, lines 3-4); "a" should inserted before "start-up" (claim 4, last line).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a single device", as recited in claim 8, line 3, is unclear as to whether said limitation is the same as or different from "a III-nitride semiconductor based heterojunction power device", as recited in claim 1.
Claims 16-18 failing to particularly point out and distinctly define the metes and bounds of the subject matter because it is unclear what the preamble of the claim is.
The claimed limitation of "more than one III-nitride semiconductor based heterojunction power device", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a III-nitride semiconductor based heterojunction power device", as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claimed limitation of "a circuit", as recited in claims 16-18, fails to further limit the subject matter (i.e. "a heterojunction power device") of the claim upon which it depends (claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-12 and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al. (2020/0044032) in view of Hwang et al. (2020/0328296).
As for claims 1, 6 and 9, Haeberlan et al. show in Figs. 1, 5, 6A, 7 and related text a III-nitride semiconductor based heterojunction power device 700, comprising: 
a first heterojunction transistor M1/500 formed on a substrate 102 ([0022], lines 5-8; [0049], line 4), the first heterojunction transistor comprising: 
     a first III-nitride semiconductor region formed over the substrate, wherein the first III-nitride semiconductor region comprises a first heterojunction 502/504 comprising at least a first two dimensional carrier gas 520 of a second conductivity type ([0049]-0050]; Fig. 5); 
     a first terminal 702/514 operatively connected to the first III-nitride semiconductor region; 
     a second terminal 704/512 laterally spaced from the first terminal and operatively connected to the first III-nitride semiconductor region; 
     a first gate region 712/522 being formed over the first III-nitride semiconductor region, and between the first terminal and the second terminal; and 

     a second III-nitride semiconductor region formed over the substrate, wherein the second III-nitride semiconductor region comprises a second heterojunction 502/504 comprising at least a second two dimensional carrier gas 520 of the second conductivity type (Fig. 6); 
     a third terminal 702/514 operatively connected to the second III-nitride semiconductor region; 
     a fourth terminal 708/512 laterally spaced from the third terminal in a first dimension and operatively connected to the second III-nitride semiconductor region; 
     a first plurality of doped semiconductor regions 508 of a first conductivity type P formed over the second III-nitride semiconductor region, the first plurality of doped semiconductor regions being formed between the third terminal and the fourth terminal; 
     a second gate region 714/522 operatively connected to the first plurality of doped semiconductor regions; 
     wherein one of the first heterojunction transistor and the second heterojunction transistor is an enhancement mode field effect transistor and the other one of the first heterojunction transistor and second heterojunction transistor is a depletion mode field effect transistor ([0022], lines 3-4);
wherein the first heterojunction transistor further comprises at least one doped semiconductor region 508 of the first conductivity type formed over the first III-nitride semiconductor region, 

wherein the first gate terminal is formed over the at least one doped semiconductor region, and 
optionally wherein the first plurality of highly doped semiconductor regions comprises at least two doped semiconductor regions of the first conductivity type in contact with the second III-nitride semiconductor region and laterally spaced from each other in a second dimension.
Haeberlen et al. do not disclose the first plurality of doped semiconductor regions and at least one doped semiconductor region each are highly doped; and an isolation structure formed between the first heterojunction transistor and the second heterojunction transistor. 
Hwang et al. teach in Fig. 1 and related text a highly doped semiconductor region 42a ([0053], lines 14-15); and 
an isolation structure 25 formed between the first heterojunction transistor 12 and the second heterojunction transistor 16 ([0049]). 
Haeberlen et al. and Hwang et al. are analogous art because they are directed to a III-nitride semiconductor based heterojunction power device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haeberlen et al. with the specified feature(s) of Hwang et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to highly dope semiconductor region, and to form an 
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Therefore, the combined device shows the second heterojunction transistor comprising:
   a first plurality of highly doped semiconductor regions of a first conductivity type formed over the second III-nitride semiconductor region, the first plurality of highly doped semiconductor regions being formed between the third terminal and the fourth terminal; 
     a second gate region operatively connected to the first plurality of highly doped semiconductor regions;

the at least one highly doped semiconductor region being formed between the first terminal and the second terminal, and 
wherein the first gate region is formed over the at least one highly doped semiconductor region, and 
optionally wherein the first plurality of highly doped semiconductor regions comprises at least two doped semiconductor regions of the first conductivity type in contact with the second III-nitride semiconductor region and laterally spaced from each other in a second dimension.

As for claim 2, the combined device shows the first heterojunction of the first III-nitride semiconductor region comprises: 
     a first III-nitride semiconductor layer 502 having a first band gap formed over the substrate; 
     a second III-nitride semiconductor layer 504 having a second bandgap different from the first band gap disposed on the first III-nitride semiconductor layer (Fig. 5); and 
     at least the first two-dimensional carrier gas of the second conductivity type formed at an interface between the first III-nitride semiconductor layer and the second III-nitride semiconductor layer to provide a channel (Fig. 5); and 
wherein the second heterojunction of the second III-nitride semiconductor region comprises: 

     a fourth III-nitride semiconductor layer 504 having a fourth bandgap different from the third band gap disposed on the third III-nitride semiconductor layer; and 
     at least the second two-dimensional carrier gas of the second conductivity type formed at an interface between the third III-nitride semiconductor layer and fourth III-nitride semiconductor layer to provide a channel (Haeberlen: Fig. 6A). 

As for claim 3, the combined device shows the first III-nitride semiconductor layer, the second III-nitride semiconductor layer, the third III- nitride semiconductor layer, and the fourth III-nitride semiconductor layer each comprise any one of gallium nitride (GaN), aluminium gallium nitride (AIGaN) and indium aluminium gallium nitride (InAIGaN), and wherein the at least first two dimensional carrier gas and the at least second two dimensional carrier gas are two dimensional electron gases (2DEG) or two dimensional hole gases (2DHG) (Haeberlen: Figs. 5 and 6A). 

As for claim 4, the combined device shows the first heterojunction transistor is configured as the enhancement mode field effect transistor, operating as a power switch and wherein the second heterojunction transistor is configured as a depletion mode field effect transistor operating as start-up device (Haeberlen: [0022], lines 3-8). 
Regarding the limitations ("operating as …") these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett -Packard Co . v. Bausch & Lomb Inc ., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

As for claim 8, the combined device shows the first heterojunction transistor and the second heterojunction transistor are monolithically integrated within a single device (Haeberlen: [0022], lines 5-8). 

As for claim 10, the combined device shows the second terminal and the fourth terminal are operatively connected (Haeberlen: Figs. 1 and 7). 

As for claim 11, the combined device shows the second terminal and the fourth terminal are configured as a self-isolating structure (Haeberlen: Fig. 7). 

As for claim 12, the combined device shows the first terminal is operatively connected to the second gate region (Haeberlen: Fig. 5).

As for claim 16, the combined device shows a circuit comprising the heterojunction power device according to claim 1, and further comprising a capacitor electrically connected to the third terminal (Haeberlen: Fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al. (2020/0044032) and Hwang et al. (2020/0328296) in view of Saito et al. (2006/0043501).
Haeberlen et al. and Hwang et al. disclosed substantially the entire claimed invention, as applied to claim 6 above, except the first dimension, defined by a current flow in an on-state, is perpendicular to the second dimension.
Saito et al. teach in Fig. 8 the first dimension (horizontal direction), defined by a current flow in an on-state, is perpendicular to the second dimension (vertical direction).
Haeberlen et al., Hwang et al. and Saito et al. are analogous art because they are directed to a III-nitride semiconductor based heterojunction power device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haeberlen et al., and Hwang et al. with the specified feature(s) of Saito et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the first dimension, defined by a current flow in an on-state, is perpendicular to the second dimension, as taught by Saito et al., in Haeberlen et al. and Hwang et al.'s device, in order to reduce size and cost of the device.

Claims 17 and 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahramian et al. (2009/0180304) in view of Haeberlen et al. (2020/0044032) and Hwang et al. (2020/0328296).
As for claims 17 and 18, Bahramian et al. disclose in Fig. 1 and related text a circuit comprising at least a first III-nitride semiconductor based heterojunction power 
Bahramian et al. do not disclose a detail structure of each of the at least first III-nitride semiconductor based heterojunction power device and the at least second nitride semiconductor based heterojunction power device.
Haeberlan et al. show in Figs. 1, 5, 6A, 7 and related text a III-nitride semiconductor based heterojunction power device 700 comprising: 
a first heterojunction transistor M1/500 formed on a substrate 102 ([0022], lines 5-8; [0049], line 4), the first heterojunction transistor comprising: 
     a first III-nitride semiconductor region formed over the substrate, wherein the first III-nitride semiconductor region comprises a first heterojunction 502/504 comprising at least a first two dimensional carrier gas 520 of a second conductivity type ([0049]-0050]; Fig. 5); 
     a first terminal 702/514 operatively connected to the first III-nitride semiconductor region; 
     a second terminal 704/512 laterally spaced from the first terminal and operatively connected to the first III-nitride semiconductor region; 
     a first gate region 712/522 being formed over the first III-nitride semiconductor region, and between the first terminal and the second terminal; and 

     a second III-nitride semiconductor region formed over the substrate, wherein the second III-nitride semiconductor region comprises a second heterojunction 502/504 comprising at least a second two dimensional carrier gas 520 of the second conductivity type (Fig. 6); 
     a third terminal 702/514 operatively connected to the second III-nitride semiconductor region; 
     a fourth terminal 708/512 laterally spaced from the third terminal in a first dimension and operatively connected to the second III-nitride semiconductor region; 
     a first plurality of doped semiconductor regions 508 of a first conductivity type P formed over the second III-nitride semiconductor region, the first plurality of doped semiconductor regions being formed between the third terminal and the fourth terminal; 
     a second gate region 714/522 operatively connected to the first plurality of doped semiconductor regions; 
     wherein one of the first heterojunction transistor and the second heterojunction transistor is an enhancement mode field effect transistor and the other one of the first heterojunction transistor and second heterojunction transistor is a depletion mode field effect transistor ([0022], lines 3-4).
Haeberlen et al. do not disclose the first plurality of doped semiconductor regions is highly doped. 
Hwang et al. teach in Fig. 1 and related text a highly doped semiconductor region 42a ([0053], lines 14-15). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a detail structure of a III-nitride semiconductor based heterojunction power device, as taught by Haeberlen et al., and to highly dope, as taught by Hwang et al., in each of the first plurality of doped semiconductor regions of Bahbramian et al.'s device, in order to reduce leakage current, improve latchup tolerance, prevent lateral injections to adjacent structures, provide a minimum of noise injection to adjacent circuitry, and improve the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. 
Applicant argue that "claims 16-18 are proper dependent claims and are consistent with long-established USPTO practice" and "withdrawal of the claim rejections under 35 U.S.C. § 112 is respectfully requested".
Per 35 U.S.C § 112(d), "a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers". The "circuit" does not further limit the "III-nitride semiconductor based heterojunction power device" in claim 1 because it does not include all the limitations of claim 1. 

Applicant argues that "claim 1 and the claims depending therefrom are patentable and withdrawal of the rejections under 35 U.S.C. § 103 is respectfully requested" because "the Office Action appears to consider that Hwang discloses the feature of a first plurality of highly doped semiconductor regions, as required by claim 1. But figure 1 of Hwang clearly illustrates only a single doped GaN layer 42a as part of the gate electrode 40. Reference is also made to paragraph 51 of Hwang in which this layer is described. The inclusion of a plurality of highly doped semiconductor regions in the claims is not trivial. As described, for example, at page 7, lines 5-10 of the application, this feature "enables the control of the depletion device threshold voltage through adjustments in the layout design of the transistor rather than adjustments in epitaxial growth or the gate metal stack. Layout re-design can lead to an optimized 
The examiner disagrees because Hwang was not cited to teach an artisan the entire structure of the claimed invention, Hwang was merely cited to teach an artisan "highly doped".
One of skill in the art would modify the teaching of Hwang to produce Haeberlen et al.'s first plurality of doped semiconductor regions 508 be highly doped.
Therefore, the examiner remains claim 1 and the claims depending therefrom rejections under 35 U.S.C. § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEIYA LI/Primary Examiner, Art Unit 2811